PUBLISHED


UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                     
                Plaintiff-Appellee,
               v.                                     No. 11-4709
RONALD OTTO COLSON,
             Defendant-Appellant.
                                              
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
                  Mark S. Davis, District Judge.
                   (4:10-cr-00121-MSD-DEM-1)

                       Argued: May 17, 2012

                       Decided: June 25, 2012

      Before NIEMEYER and GREGORY, Circuit Judges,
            and HAMILTON,1 Senior Circuit Judge.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Gregory joined.




  1
   Because Senior Judge Hamilton did not participate in oral argument
due to illness, this decision is filed by a quorum of the panel, pursuant to
28 U.S.C. § 46(d).
2                  UNITED STATES v. COLSON
                         COUNSEL

ARGUED: Patrick L. Bryant, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant.
Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee. ON BRIEF:
Michael S. Nachmanoff, Federal Public Defender, Alexan-
dria, Virginia, Walter B. Dalton, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Norfolk, Virginia, for Appellant. Neil H. Mac-
Bride, United States Attorney, Alexandria, Virginia, for
Appellee.


                         OPINION

NIEMEYER, Circuit Judge:

   Ronald Colson pleaded guilty to six counts of receiving
movies depicting actual female minors engaged in actual and
simulated genital and oral sex with adult males, in violation
of 18 U.S.C. § 2252A(a)(2). Because Colson had a prior state
conviction, which the district court concluded "related to
either sexual abuse or abusive sexual conduct involving a
minor," the court imposed, over Colson’s objection, a 15-year
mandatory minimum term of imprisonment, as provided by
18 U.S.C. § 2252A(b)(1). The prior conviction that the court
relied on was a 1984 conviction under Virginia law for the
"Production, Publication, Sale, or Possession, etc. of Obscene
Items Involving Children," Va. Code Ann. § 18.2-374.1(B)(2)
(1984).

   Colson appeals his sentence, arguing that the 1984 convic-
tion did not qualify as a predicate offense under
§ 2252A(b)(1). He contends that the district court erred as a
matter of law because his 1984 conviction did not, when con-
sidered under the categorical approach, relate to sexual abuse
                   UNITED STATES v. COLSON                    3
involving a minor. He notes that under the categorical
approach, the sentencing court must, in evaluating whether
the conviction qualifies as a predicate offense, focus on the
elements of the offense and the fact of conviction, taking the
most benign conduct that could support a conviction. Thus, he
claims, with respect to his 1984 conviction, he could have
been found guilty simply for producing "a lewd exhibition of
nudity" of a minor, Va. Code Ann. § 18.2-374.1(A), where
"nudity" is defined to include simply unclothed male genitals,
see Va. Code Ann. § 18.2-390(2).

   In developing his argument, Colson notes that under Vir-
ginia law, lewd and lascivious are synonyms and that lascivi-
ous means "a state of mind that is eager for sexual indulgence,
desirous of inciting to lust or of inciting sexual desire and
appetite." Dickerson v. City of Richmond, 346 S.E.2d 333,
336 (Va. Ct. App. 1986) (emphasis added). Because lascivi-
ous describes a state of mind, he argues, "The Virginia statute
prohibiting ‘lewd exhibition of nudity’ could include a depic-
tion of nudity inciting to lust or inciting to sexual desire
regardless of whether that reaction was intended by the pro-
ducer." Thus, he reasons, "Many depictions of otherwise
innocuous nudity could incite lust in a viewer with sexual pro-
clivities to children." According to Colson, because the statute
arguably covers innocuous depictions of nudity, he could not
be subject to a sentencing enhancement requiring a conviction
that categorically relates to sexual abuse of a minor, as
required by the federal enhancement statute, 18 U.S.C.
§ 2252A(b)(1).

  We conclude that Colson misreads the requirements for a
conviction under § 18.2-374.1 of the Virginia Code and reads
too narrowly the scope of convictions that can serve as predi-
cate offenses under 18 U.S.C. § 2252A(b)(1).

   A person convicted of receiving child pornography, in vio-
lation of 18 U.S.C. § 2252A(a)(2), as Colson was here, is sub-
ject to a minimum sentence of 5 years’ imprisonment and a
4                   UNITED STATES v. COLSON
maximum sentence of 20 years’ imprisonment. See 18 U.S.C.
§ 2252A(b)(1). But if the person has a prior conviction "under
the laws of any State relating to aggravated sexual abuse, sex-
ual abuse, or abusive sexual conduct involving a minor or
ward, . . . or the production . . . of child pornography," his
sentence is enhanced, and he is subject to a minimum sen-
tence of 15 years’ imprisonment and a maximum sentence of
40 years’ imprisonment. See id. In determining whether a
prior conviction qualifies as a predicate offense for the
enhancement, we apply the categorical approach. See United
States v. Spence, 661 F.3d 194, 197-99 (4th Cir. 2011).

   Under the categorical approach, we do not delve into the
facts of the prior conviction but generally "look only to the
fact of conviction and the statutory definition of the prior
offense." Shepard v. United States, 544 U.S. 13, 17 (2005)
(quoting Taylor v. United States, 495 U.S. 575, 602 (1990)).
Under Shepard, however, the categorical approach has an
exception which allows review of other documents involved
in the prior conviction that might reveal the facts on which the
conviction necessarily rested. See id. at 20-21. But in the pres-
ent case, all of the court records of Colson’s prior conviction
had been destroyed due to the age of the conviction, see Va.
Code Ann. §§ 16.1-69.55, 16.1-69.57, and thus the govern-
ment presented no documents acceptable under Shepard that
would allow consideration of the specific conduct that led to
the Colson’s conviction. We therefore look in this case "only
to the statutory definition of the state crime and the fact of
conviction to determine whether the conduct criminalized by
the statute, including the most innocent conduct, qualifies" as
an offense "relating to" the predicate offenses listed in 18
U.S.C. § 2252A(b)(1). United States v. Diaz-Ibarra, 522 F.3d
343, 348 (4th Cir. 2008).

  At the time of Colson’s prior conviction, the relevant Vir-
ginia statute provided:

    A person shall be guilty of a Class 5 felony who . . .
    [p]roduces or makes or attempts to prepare or pre-
                   UNITED STATES v. COLSON                    5
    pares to produce or make sexually explicit visual
    material which utilizes or has as a subject a person
    less than 18 years of age.

Va. Code Ann. § 18.2-374.1(B)(2) (1984). It defined "sexu-
ally explicit visual material" as "a picture, photograph, draw-
ing, sculpture, motion picture, film, digital image or similar
visual representation which depicts sexual bestiality, a lewd
exhibition of nudity, . . . or sexual excitement, sexual conduct
or sadomasochistic abuse . . . ." Va. Code Ann. § 18.2-
374.1(A) (1984). The parties thus agree that at the time of
Colson’s conviction, § 18.2-374.1(B)(2) punished the produc-
tion or attempted production of visual materials utilizing a
minor or having a minor as a subject in five types of conduct:
sexual bestiality, lewd exhibitions of nudity, sexual excite-
ment, sexual conduct, and sadomasochistic abuse. And they
agree further, as the district court assumed, that the "most
innocent conduct" prohibited by the statute is the production
of "lewd exhibitions of nudity" of a minor. Accordingly, we
must determine whether a conviction for the lewd exhibition
of nudity under Virginia Code, § 18.2-374.1(B) (1984)
amounts to a conviction "relating to . . . sexual abuse or abu-
sive sexual conduct involving a minor," or the "production . . .
of child pornography." 18 U.S.C. § 2252A(b)(1). See Johnson
v. United States, 130 S. Ct. 1265, 1269 (2010).

   In Diaz-Ibarra, we defined the phrase "sexual abuse of a
minor" as used in the Sentencing Guidelines to mean the "per-
petrator’s physical or nonphysical misuse or maltreatment of
a minor for a purpose associated with sexual gratification."
522 F.3d at 352. And this definition of "sexual abuse" is
equivalent to the definition that other courts of appeals have
employed in interpreting the language of 18 U.S.C. § 2252A.
See, e.g., United States v. Sonnenberg, 556 F.3d 667, 670 (8th
Cir. 2009); United States v. Sinerius, 504 F.3d 737, 742-44
(9th Cir. 2007); United States v. Hubbard, 480 F.3d 341, 347-
48 (5th Cir. 2007).
6                  UNITED STATES v. COLSON
   Employing the Diaz-Ibarra definition of sexual abuse, we
conclude that a prior conviction for the production or
attempted production of a "lewd exhibition of nudity" that uti-
lizes a minor as its subject relates to sexual abuse and abusive
sexual conduct involving a minor. The Virginia statute pun-
ishes the lewd exhibition of nudity, not just any exhibition of
nudity, and the Virginia courts have consistently held that
"lewd" entails more than simple nudity. In Frantz v. Com-
monwealth, 388 S.E.2d 273 (Va. Ct. App. 1990), the court,
addressing the very statute under which Colson was con-
victed, held that nude pictures taken of young boys for sexual
pleasure were not "lewd within the meaning of the statute"
because there was "no evidence that the boys assumed erotic
or provocative poses." Id. at 276 (emphasis added). See also
Freeman v. Commonwealth, 288 S.E.2d 461, 466 (Va. 1982)
("[N]udity alone is not enough to make material legally
obscene" (quoting Jenkins v. Georgia, 418 U.S. 153, 161
(1974))). Furthermore, the requirement that there be some-
thing beyond simple nudity applies even if the person produc-
ing the suspect image might have been aroused by simple
nudity. See, e.g., Foster v. Commonwealth, 369 S.E.2d 688,
697–98 (Va. Ct. App. 1988) (holding that a photograph of
young girl’s exposed nipples was not a lewd exhibition of
nudity).

   The hypothetical convictions postulated by Colson involv-
ing "innocent" or "innocuous" nude pictures of a minor are
thus impossible under the Virginia courts’ interpretation of
the statute. Innocuous exhibitions of nudity do not violate
§ 18.2-374.1 because they are not "lewd exhibitions" and thus
do not constitute the "sexually explicit visual materials" tar-
geted by the Virginia statute.

   Moreover, 18 U.S.C. § 2252A(b)(1) does not require that
the predicate conviction amount to "sexual abuse" or "abusive
sexual conduct involving a minor." Rather, a conviction quali-
fies as a predicate conviction merely if it relates to sexual
abuse or abusive sexual conduct involving a minor or, indeed,
                       UNITED STATES v. COLSON                            7
even to child pornography.2 See 18 U.S.C. § 2252A(b)(1). The
Supreme Court has emphasized that the "ordinary meaning of
these words [‘relating to’] is a broad one—‘to stand in some
relation; to have bearing or concern; to pertain; refer; to bring
into association with or connection with.’" Morales v. Trans
World Airlines, Inc., 504 U.S. 374, 383 (1992) (quoting
Black’s Law Dictionary 1158 (5th ed. 1979)). Thus, we have
little difficulty concluding that Colson’s 1984 conviction for
"[p]roduc[ing] or mak[ing] or attempt[ing] to prepare . . . to
produce or make sexually explicit visual material which uti-
lizes or has as a subject a person less than 18 years of age"
under Virginia law "stands in some relation to," "pertains to,"
"concerns," or has a "connection" with the sexual abuse of
children, as well as the production of child pornography.

   Numerous courts of appeals agree that Congress chose the
expansive term "relating to" in § 2252A(b)(1) to ensure that
individuals with a prior conviction bearing some relation to
sexual abuse, abusive conduct involving a minor, or child por-
nography receive enhanced minimum and maximum sen-
tences. See, e.g., Sinerius, 504 F.3d at 743 ("In short, § 2252A
does not simply mandate a sentencing enhancement for indi-
viduals convicted of state offenses equivalent to sexual abuse.
Rather, it mandates the enhancement for any state offense that
stands in some relation, bears upon, or is associated with that
generic offense"); see also Sonnenberg, 556 F.3d at 671; Hub-
bard, 480 F.3d at 347; United States v. McCutchen, 419 F.3d
1122, 1127 (10th Cir. 2005).
  2
   The government has conceded that the definition of "sexually explicit
visual materials" and "nudity" in the Virginia law encompasses conduct
not included in the federal definition of "child pornography" because the
Virginia definition includes lewd exhibitions of buttocks and female
breasts while the federal definition is generally restricted to displays of
sexual intercourse or the genital or pubic regions. See 18 U.S.C.
§ 2256(2)(A)-B) & 2256(8). While Colson’s prior 1984 conviction does
not constitute a prior conviction that is equivalent to the production of
child pornography under federal law, the purposefully broad language of
§ 2252A(b)(1) does not require it to be so. It only requires that the predi-
cate offense relate to child pornography.
8                   UNITED STATES v. COLSON
   At oral argument, Colson’s counsel argued that because the
language of the Virginia statute appeared to cover the prose-
cution of individuals who produce lewd exhibitions that have
fictional children as their subject, a conviction under the stat-
ute would not qualify as a predicate offense under
§ 2252A(b)(1). But this argument fails to recognize that Vir-
ginia has not applied its statute to the circumstances that Col-
son posits. See Freeman, 288 S.E.2d at 465-66 ("Freeman
also contends that the statute is overbroad because, he says,
it sweeps within its purview ‘artists and sculptors whose work
requires no models at all more than imagination.’ The statute
does not reach so far. The conduct it defines is penalized only
when ‘a person less than eighteen years of age’ has been used
as a model in the production of child pornography" (emphasis
added)); see also United States v. King, 673 F.3d 274, 279
(4th Cir. 2012) (when applying the categorical approach "we
are bound by a state supreme court’s interpretation of state
law" (internal quotation marks and alterations omitted)).
Moreover, Colson’s argument would impermissibly require
an unconstitutional construction of the Virginia statute. See
Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (find-
ing the Child Pornography Prevention Act of 1996 unconstitu-
tionally overbroad, in part, because it proscribed virtual child
pornography involving imaginary children).

   In short, the language of the Virginia statute and the fact of
Colson’s conviction demonstrate categorically that Colson
was convicted in 1984 of producing or attempting to produce
lewd visual material, utilizing a minor to assume an erotic or
provocative pose. We conclude that a conviction on this con-
duct "relates to" the "physical or nonphysical misuse or mal-
treatment of a minor for a purpose associated with sexual
gratification." See Diaz-Ibarra, 522 F.3d at 352. Accordingly,
we hold that Colson’s prior 1984 conviction under Virginia
Code § 18.2-374.1(B) categorically qualifies as the type of
conviction Congress sought to include as a predicate convic-
tion within 18 U.S.C. § 2252A(b)(1)’s broadly phrased sen-
                  UNITED STATES v. COLSON                    9
tencing enhancement. The judgment of the district court is

                                               AFFIRMED.